— Appeal by defendant from a judgment of the Supreme Court, Kings County (Hellenbrand, J.), rendered November 19, 1980, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. Judgment affirmed. On this appeal, defendant contends, among other things, that his right to a speedy trial (US Const, 6th, 14th Arndts; CPL 30.20; Civil Rights Law, § 12) has been infringed. The issue was not raised by written motion as required by CPL 210.45 (see People v De Rosa, 42 NY2d 872; People v Weinberg, 59 AD2d 727) but it is urged that a prior pro se application for a writ of habeas corpus, which was denied by an order of this court from which order an appeal was dismissed by the Court of Appeals CPeople ex rel. Jordan v Cunningham, 51 NY2d 1007), is an adequate substitute. We disagree; The commencement of a pretrial collateral proceeding does not relieve a defendant from the requirement of making an appropriate protest in the form required by statute in the criminal proceeding and, if he fails to do so, no question of law is preserved for review on appeal from the judgment of conviction (see CPL 470.05, subd 2; People v Middleton, 54 NY2d 42, 48-49; People v Johnson, 42 NY2d 841; People v Consolazio, 40 NY2d 446, 455, cert den 433 US 914). This is especially true of habeas corpus. In People ex rel. McDonald {Brill) v Warden (34 NY2d 554, 555), the Court of Appeals, holding that habeas corpus was not an appropriate vehicle for challenging the denial of a speedy trial in a pending criminal proceeding, emphasized the necessity of raising the issue again in the trial court in order to preserve the question for appellate review (cf. People ex rel. Harrison v Greco, 38 NY2d 1025; People ex rel. Williams v McNulty, 45 AD2d 814). There being no question of law preserved, remission for an evidentiary hearing would be inappropriate (cf. People v Corti, 88 AD2d 345; People v Jones, 81 AD2d 22). With due respect to our dissenting colleague, we find the cases he cites to be inapposite. In People v *1061Rodriquez (50 NY2d 553), a proper motion to dismiss was made in the trial court (see p 556) and the Court of Appeals held that the defendant’s subsequent conduct constituted a waiver of the issue. The question in this case is preservation, not waiver, which, as we have noted “is perhaps more properly conceived as a method of ‘procedural default’, whereby the failure to raise a timely claim of error — whether the omission be intentional or inadvertent — consigns the objection to permanent repose ‘by operation of the state law of judgments’ ” (People v Jones, 81 AD2d 22, 29, supra). Similarly distinguishable is People v Cruse (47 AD2d 821). In that case, the habeas corpus application was timely made to the trial court. The Appellate Division, First Department, applying a commonsense approach, simply declined to treat the caption as dispositive inasmuch as the submission clearly satisfied the statutory requirements for a motion to dismiss brought in the court where the indictment was pending. (CPL 210.20, 210.45; see CPL 10.10, subd 2). It will not do to say that this court “is but a branch of the Supreme Court” (State Div. of Human Rights [Geraci] v New York State Dept, of Correctional Seros., 90 AD2d 51, 61). The Criminal Procedure Law establishes the practice and jurisdictional framework of the courts in all criminal cases (Matter of Abe A., 56 NY2d 288, 294; People v Gersewitz, 294 NY 163, 167, cert den 326 US 687). Since the Legislature has not authorized this court to entertain motions to dismiss indictments except where a proceeding is pending at an Extraordinary Trial or Special Term of the Supreme Court (Judiciary Law, § 149, subd 2; see People v Rosenberg, 45 NY2d 251, 255-256), we were and are powerless to treat an original habeas corpus application as a motion to dismiss on the merits (see Matter of Santangello v People, 38 NY2d 536; Matter of Alphonso C. [Morgenthau], 38 NY2d 923). Indeed, the burden would be intolerable if we were to routinely do so. Moreover, subsequent to People v Cruse (47 AD2d 821, supra), the Court of Appeals held that a defendant has no constitutional right to conduct a pro se defense while simultaneously being represented by counsel {People v Mirenda, 57 NY2d 261). Emphatically rejected was the notion that “a defendant who [chooses] to be represented by counsel would have the right also to personally take part in the conduct of the trial by, for instance, making motions” (p 266, n). An attorney, subject to the constitutional limitation of effective assistance of counsel, has the right to make the day-to-day decisions governing the case and if he, as a matter of professional judgment, decides not to press a certain issue, it will be binding on the client {Jones v Barnes, 463 US_, 51 USLW 5151; see concurring opn of Chief Justice Burger in Wainwright v Sykes, 433 US 72, 93). While we have discretion to overlook a procedural default in the interests of justice, we perceive no reason in this case to do so. Defendant’s remaining arguments have been considered and have been found to be without merit. Titone, J. P., Thompson and Rubin, JJ., concur.